Citation Nr: 1632671	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for p/o herniated intervertebral disc L-4, L-5, and L-5-S-1. 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with p/o herniated intervertebral disc L-4, L-5, and L-5-S-1, prior to November 4, 2014. 

3.  Entitlement to an initial rating in excess of 60 percent for radiculopathy of the left lower extremity associated with p/o herniated intervertebral disc L-4, L-5, and L-5-S-1, since November 4, 2014. 

4.  Entitlement to an effective date prior to November 4, 2014 for the grant of a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

These matters come before the Board of Veterans' Appeals (BVA or Board) from April 2011 (back), August 2012 (radiculopathy), and July 2015 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran testified before a Veterans Law Judge in a January 2014 hearing and such hearing transcript is associated with the claims file.  

This case was most recently before the Board in October 2014 when a claim for entitlement to an earlier effective date for the award of service connection for tinnitus was withdrawn and an increased rating claim for bilateral hearing loss was denied.  Claims for increased ratings for his service-connected back disability and left leg disability were remanded for further development.  A claim for entitlement to TDIU was additionally remanded for further development. 

In July 2015, the RO in Providence, Rhode Island granted entitlement to TDIU  (effective November 4, 2014).  The Veteran has subsequently perfected an appeal as to the effective date assigned for TDIU.  This issue is now listed on the title page above and will be discussed in the decision below. 

The Board additionally notes that the Veteran has perfected an appeal with respect to an effective date prior to November 4, 2014 for establishing a 60 percent evaluation for service-connected radiculopathy of the left lower extremity associated with p/o herniated intervertebral disc L-4, L-5, and L-5-S-1.  This issue stems from a July 2015 rating decision which increased the Veteran's service-connected radiculopathy of the left lower extremity disability rating from 10 to 60 percent, effective November 4, 2014.  

At this juncture, the determination as to effective dates is premature, as the ratings for his service-connected radiculopathy of the left lower extremity are both initial rating determinations and the entire rating periods are on appeal.  As such, the Board will not address the earlier effective date issue within the confines of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's p/o herniated intervertebral disc L-4, L-5, and L-5-S-1 has been manifested by subjective complaints of pain; the objective findings include forward flexion greater than 30 degrees; incapacitating episodes having a total duration of at least 4 weeks, requiring hospitalization or bedrest as prescribed by a physician are not shown. 



2.  Prior to November 4, 2014, the Veteran's radiculopathy of the left lower extremity associated with p/o herniated intervertebral disc L-4, L-5, and L-5-S-1, was most consistent with moderate paralysis of the sciatic nerve, with no evidence of muscle atrophy or complete paralysis of the sciatic nerve. 
3.  Since November 4, 2014, the Veteran's service-connected radiculopathy of the left lower extremity associated with p/o herniated intervertebral disc L-4, L-5, and L-5-S-1, is not shown to have resulted in complete paralysis, of the sciatic nerve. 

4.  The Veteran first became eligible for a TDIU on a schedular basis on November 4, 2014; the Veteran's service-connected disabilities did not render him unemployable prior to November 4, 2014. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for p/o herniated intervertebral disc L-4, L-5, and L-5-S-1 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5243 (2015). 

2.  The criteria for a rating of 20 percent, but not higher, for radiculopathy of the left lower extremity associated with p/o herniated intervertebral disc L-4, L-5, and L-5-S-1, prior to November 4, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

3.  Since November 4, 2014, the criteria for a rating in excess of 60 percent for radiculopathy of the left lower extremity associated with p/o herniated intervertebral disc L-4, L-5, and L-5-S-1, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

4.  An effective date earlier than November 4, 2014 for a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back Disability

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected p/o herniated intervertebral disc L-4, L-5, and L-5-S-1 has been evaluated under Diagnostic Code (DC) 5243 and is currently rated as 20 percent disabling throughout the period on appeal, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5299-5237 (2015).

Under the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5299-5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

The Board has reviewed the evidence of record and finds that the weight of evidence does not support the next-higher 40 percent rating.  At his July 2010 VA examination the Veteran reported low back pain.  He reported stiffness, weakness and fatigue.  Upon physical examination it was noted that there was no thoracolumbar spine ankylosis. Range of motion testing revealed flexion of the thoracolumbar spine to 48 degrees. With flexion to 30 degrees following repetitive motion.  No incapacitating episodes due to intervertebral disc syndrome were noted. The Board recognizes that the Veteran demonstrated 30 degrees of flexion following repetitive testing, which would fall within the range for a 40 percent disability rating.  However, although the Veteran demonstrated 30 degrees of flexion following repetitive testing he was still able to demonstrate 48 degrees of active motion.  This, coupled with the paucity of evidence showing functional impairment meeting the criteria for a 40 percent rating in his outpatient treatment records, and even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support a 40 percent evaluation.  

At a January 2012 VA examination the Veteran reported flair ups twice a week, with daily pain between a 7 and 8.  Range of motion testing reflected forward flexion to 65 degrees, with painful motion beginning at 55 degrees.  Following repetitive testing, the Veteran was able to demonstrate 60 degrees of forward flexion.  The VA examiner noted that following repetitive use the Veteran demonstrated less movement than normal, weakened movement, excess fatigability, and pain on movement. Incapacitating episodes over the past 12 months were noted to be less than 1 week in total duration. 

The Veteran was evaluated in a May 2013 VA examination.  He reported constant pain exacerbated by physical activities.  He reported that he use of Ibuprofen 200 mg by mouth, 3 times a day.  Range of motion testing reflected 50 degrees of forward flexion with painful motion beginning at 45 degrees.  Following repetitive testing, the Veteran was able to perform 45 degrees of forward flexion.  The VA examiner noted that after repetitive use the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement and interference with sitting, standing and/or weight-bearing.  The VA examiner noted that the total duration of all incapacitating episodes over the past 12 months was less than 1 week. 

The Veteran was once again evaluated a November 2014 VA examination.  The Veteran reported that he wears a back brace at least 3 days a week and avoids physical activity.  He reported the use of a heating pad. Range of motion testing reflected 40 degrees of forward flexion with painful motion beginning at 40 degrees.  Following repetitive testing the Veteran was able to demonstrate 40 degrees of forward flexion.  The VA examiner noted that the Veteran had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, atrophy of disuse, disturbance of locomotion and interference with sitting, standing and/or weight-bearing following repetitive use.  No incapacitating episodes due to intervertebral disc syndrome were noted.

The Board has reviewed the Veteran's outpatient treatment records.  Significantly, the evidence does not reflect ankylosis of the spine.  Moreover, while range of motion is limited, the present level of range of motion does not indicate a fixation of the spine.  Therefore, a higher rating based on ankylosis is not warranted.

With respect to incapacitating episodes, as noted above, the evidence does not reflect incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a rating of 40 percent is not for application.  

After a review of all the evidence, the Board finds that a 20 percent rating is warranted for the entire period on appeal.  The Board has considered that the Veteran demonstrated 30 degrees of flexion, following repetitive testing at his July 2010 VA examination, which may warrant 40 percent rating.  However, when evaluated at his subsequent January 2012, May 2013, and November 2014 VA examinations the Veteran demonstrated range of motion greater than 30 degrees, even when considering pain and repetitive motion.  The Board finds that the July 2010 range of motion finding is not consistent with the range of motion findings demonstrated throughout the rating period on appeal and does not warrant a rating greater than 20 percent, especially since range of motion results at his subsequent VA examinations and treatment records are more consistent with a 20 percent disability rating.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled. Id.; see also DeLuca.  The Veteran has complained about back pain, but even considering pain, the Veteran's forward flexion is not consistently 30 degrees or less.  As such, the Board concludes that the back pain is not of such severity as to merit a rating in excess of 20 percent rating even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.

Based on an extensive review of the available evidence, including both private and VA treatment records, and VA examinations, the Board finds that the Veteran's painful range of motion symptoms have been most consistent with a 20 percent disability rating, throughout the period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.



Radiculopathy Left Lower Extremity

In an August 2012 rating decision, the RO granted service connection for radiculopathy of the left lower extremity as secondary to the Veteran's service-connected radiculopathy of the left lower extremity associated with p/o herniated intervertebral disc L-4, L-5, and L-5-S-1, and assigned a 10 percent initial rating, pursuant to Diagnostic Code 8520, effective December 30, 2011.  In July 2015, the rating was increased to 60 percent, effective November 4, 2014.  

DC 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124 (2015).

Prior to November 4, 2014-  After a review of all of the evidence, prior to November 4, 2014, the Board finds that a 20 percent rating is warranted, for his left lower extremity radiculopathy. 

At a January 2012 VA examination muscle strength testing reflected slight reduction of muscle movement of 4/5 in the Veteran's left hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  No muscle atrophy was noted.  Reflex testing was normal on the left side.  A sensory examination reflected decreased sensation to light touch in the Veteran's left upper anterior thigh, left thigh/knee, lower leg/ankle and foot /toes.  The VA examiner noted that the Veteran had moderate paresthesias and/or dysesthesias and moderate numbness of the left lower extremity.  This finding was later crossed out and changed to "mild" by the VA examiner.  The examiner later clarified her examination findings in an August 2012 statement and noted that the Veteran only had mild intermittent radiculopathy of the left lower extremity.

At a May 2013 VA examination the Veteran demonstrated reduced muscle strength in his left ankle plantar flexion, ankle dorsiflexion, and great toe extension. No muscle atrophy was noted.  Deep tendon reflexes were hypoactive in his left knee and left ankle.  A sensory exam reflected decreased sensation to light touch in his lower leg/ankle and foot/toes.  The VA examiner noted that the Veteran's left lower extremity had moderate intermittent pain and moderate paresthesias and/or dysesthesias.  Moderate numbness was also noted.  The VA examiner indicated that the severity of the Veteran's left radiculopathy was moderate in nature.  

The Board has additionally reviewed outpatient treatment records and numerous statements submitted by the Veteran. 

The Board finds that the evidence above is most consistent with moderate incomplete paralysis of the sciatic nerve, in his left lower extremity, prior to November 4, 2014.  Nevertheless, despite the complaints and findings noted above, the overall disability picture is not found to be comparable to moderately severe incomplete paralysis of the sciatic nerve, for either his left lower extremity.  The evidence above reflects moderate symptomatology despite the Veteran's complaints.  Neurological testing supports this conclusion.  The evidence is clear on this point.

As such, the Board also finds that the preponderance of the evidence is against any rating higher than 20 percent, for his left lower extremity, prior to November 4, 2014.

Since November 4, 2014-  The Veteran underwent a VA examination in November 2014.  Muscle strength testing reflected reduced strength in his left hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension of 3/5.  A reflex examination reflected hypoactive deep tendon reflexes in his left knee and left ankle. He had decreased sensation to light touch in his left lower ankle, foot/toes and upper anterior thigh.  It was absent in his left thigh/knee. The VA examiner noted moderate constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias and severe numbness in his left lower extremities.  The VA examiner noted that the evidence did not show that there is a functional impairment of the lower extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The VA examiner noted no trophic changes attributable to peripheral neuropathy.  The VA examiner opined that the Veteran had incomplete paralysis of the sciatic nerve that is moderately severe.  Complete paralysis was not noted.  The Board has additionally reviewed outpatient treatment records and the Veteran's statements.

In summary, the evidence is insufficient to show that the Veteran's left lower extremity radiculopathy is productive of complete paralysis of the sciatic nerve. There is no evidence to show that it is productive of foot dangle or drop, with no active movement possible of muscles below the knee, flexion of knee weakened or lost.  Accordingly, the claim for a rating in excess of 60 percent, since November 4, 2014, must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II.  Earlier Effective Date- TDIU

The Veteran seeks to an effective date earlier than November 4, 2014, for the grant of TDIU.  He contends that he has not been able to work due to his service-connected back, bilateral hearing loss, and tinnitus, since approximately January 2003. 

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.'  38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as 'date of receipt of claim or date entitlement arose, whichever is later.' 38 C.F.R. § 3.400(o)(1).
 
For increased rating claims, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is 'whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability.' Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term 'unemployability' is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection is in effect for radiculopathy, left lower extremity, with a 20 percent rating from December 30, 2011 and a 60 percent rating from November 4, 2014.  He is additionally in receipt of a 20 percent rating for p/o herniated intervertebral disc L-4, L-5, and L-5-S-1 since August 30, 1968, a 10 percent rating for tinnitus since May 28, 2010, a 10 percent rating for radiculopathy of the right lower extremity since November 4, 2014, and a noncompensable rating for bilateral hearing loss since May 28, 2010.  The percentage criteria listed under 38 C.F.R.  § 4.16(a) has not been met prior to November 4, 2014.  However, the Board must still consider whether the veteran is unemployable by reason of his service-connected disabilities, prior to that date.  See 38 C.F.R. § 4.16(b).

The Board notes that the Veteran's formal claim for TDIU was received March 29, 2012.  However, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record. In this case, the Veteran arguably raised a claim for TDIU when he filed his increased rating for his service-connected back disability, received on May 28, 2010.  The evidence does not show that it was factually ascertainable that the increase in disability occurred in the year prior to May 28, 2010.  Thus, the earliest date the Veteran filed a claim for a total rating was May 28, 2010.  38 C.F.R. § 3.400(o).

The Court has held that the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).

While the Board does not have the power to award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director of Compensation and Pension, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted.

At a July 2010 VA examination the Veteran reported that he retired in 2004 from a telephone installation company. He reported that he had done training for the company.  The VA examiner noted that due to his back pain the Veteran was unable to endure prolonged standing, and twisting/turning motions required in his usual occupation.  At a January 2012 VA examination the VA examiner noted the Veteran's reports that he was currently unable to work, that he had worked for a phone company which required travel, being in and out of tight quarters and that his back pain is so severe he is unable to complete tasks.  It was noted that the Veteran was not employable at that time although, the VA examiner specifically amended her report to note that the Veteran could maintain sedentary employment.  In a January 2012 VA audiological examination it was noted that the Veteran's hearing loss and tinnitus should not render him unable to secure and maintain substantially gainful employment.  It was acknowledged that the functional impairment of the hearing loss could make it difficult to manage sounds (i.e. understand speech in a noisy environment) and this could have a negative impact on physical and sedentary employment if the demands of said employment are for the Veteran to work in a setting that produced a substantial amount of background noise.  However, it was noted that this alone should not preclude the Veteran from working gainfully.  With respect to tinnitus, it was noted that the Veteran's tinnitus does not impact the ordinary conditions of daily life, including his ability to work.  

In an August 2012 amended statement the January 2012 VA examiner indicated that based on further evidence of the extent and severity of the Veteran's radiculopathy, it was her opinion that the Veteran would be precluded from physical but not sedentary employment.

At a May 2013 VA examination the VA examiner noted that the Veteran's back disability impacts his ability to work.  It was noted that the Veteran is a retired telephone instructor and that his back condition limits work related activities that involve prolonged standing, lifting and carrying.

The above evidence reflects that the weight of the evidence is against an earlier effective date for TDIU on an extraschedular basis.  The Board acknowledges the VA examiner's observations that the Veteran's symptoms would cause problems at work.  However, the evidence does not indicate that the Veteran's service-connected disabilities together, prior to November 4, 2014, produce unemployability.  The VA examiners together indicate that the Veteran should still be able to perform sedentary employment with his service-connected disabilities.  Thus, referral to the Director of Compensation and Pension for extraschedular consideration for a TDIU is not warranted.

For the foregoing reasons, there is no basis for an effective date earlier than November 4, 2014 for the Veteran's TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an earlier effective date for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions and testimony.  

Next, the Veteran was afforded examinations for his back disability in July 2010, January 2012, May 2013, and November 2014.  These examinations additionally addressed his left leg and TDIU claims (except for the July 2010 VA examination).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back or left leg, since the most recent VA examinations.  

The Board finds the examinations together to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter remanded in October 2014 for further development.  The Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 20 percent for p/o herniated intervertebral disc L-4, L-5, and L-5-S-1 is denied. 

An initial rating of 20 percent, but no higher, prior to November 4, 2014, for radiculopathy of the left lower extremity associated with p/o herniated intervertebral disc L-4, L-5, and L-5-S-1, is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

An initial rating in excess of 60 percent for radiculopathy of the left lower extremity associated with p/o herniated intervertebral disc L-4, L-5, and L-5-S-1, since November 4, 2014, is denied. 

An effective date prior to November 4, 2014 for the grant of TDIU is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


